COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-127-CR
 
 
LARRY 
E. BROWN                                                                 APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
    

----------
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “ Motion To Withdraw Appeal” filed by appellant Larry E. 
Brown, pro se.  The motion complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision 
of this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
  
  
                                                                  PER 
CURIAM
 
 
PANEL 
F:   CAYCE, C.J.; LIVINGSTON, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.